Citation Nr: 1643251	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-25 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to February 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which addressed the issues listed in the case caption above as well as the matters of whether service connection is warranted for right and left lower extremity peripheral neuropathy.  Following an October 2015 Board Remand, service connection was awarded for the bilateral lower extremity claims.  These issues, therefore, are no longer within the Board's jurisdiction. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's asthma is not shown to be causally related to any symptom, disease, injury or incident in service, or caused or aggravated by either the service-connected diabetes mellitus or PTSD.

2.  The Veteran's sleep apnea is not shown to be causally related to any symptom, disease, injury or incident in service, or caused or aggravated by either the service-connected diabetes mellitus or PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
2.  The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice related to direct service connection in the letter sent in June 2009, prior to the initial adjudication of the claim in March 2010.  The Veteran later claimed service connection for sleep apnea on a secondary basis, after which an August 2011 notice letter was sent related to establishing service connection under 38 C.F.R. § 3.310.  Thus, the Veteran was provided adequate notice under all theories of entitlement alleged.

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records, and post-service VA and private outpatient treatment records, and afforded the Veteran a VA examination, most recently in February 2016.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that neither asthma, nor sleep apnea, fall within the realm of chronic diseases identified in § 3.309(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The Veteran filed his claims for entitlement to service connection for both sleep apnea and asthma in February 2009.  Initially, the Board observes that clinical records and the February 2016 VA examiners confirmed the current existence of both sleep apnea and asthma during the pendency of this claim.  Therefore, the current disability element of establishing service connection is established and the question to be answered is whether these disabilities are causally connected to the Veteran's active service, or caused or aggravated by a service connected disability.  

Asthma

The Veteran contends that he had respiratory problems throughout his military time.  He believes some symptoms were documented in service.  See February 2009 statement submitted with his claim.  July 1955 and May 1960 service treatment records (STRs) show treatment for an upper respiratory infection, but no indication of asthma.  September 1961 STRs show treatment for a cough with tightness in the chest and generalized wheezing with mild rhonchi.  The impression at that time was mild asthma.  March 1963 STRs show another upper respiratory infection, but again without mention of asthma.  In January 1966, STRs again show treatment for an upper respiratory infection, this time with dizzy spells.  Follow-up one week later noted chronic allergic rhinitis and a resolving upper respiratory infection.  There was no mention of asthma in these report.  At the time of the Veteran's separation from service, he completed a Report of Medical History.  On this February 1972 Report of Medical History, he specifically indicated no to the existence of asthma, shortness of breath, chronic cough or any other symptom suggestive of asthma.  The separation examination report is also without any notation of asthma.

Private clinical records from Dr. R.C. dated between February 2004 and May 2008 do not show any indication of asthma in the past medical history listings or clinical treatment notes.  The Veteran was treated for pneumonia in late 2007, but there was no mention of a history of asthma at that time.  A January 2008 from Dr. J.C. related to sleep apnea shows the existence of asthma at that time with nocturnal asthma noted once per week.  An Albuterol inhaler was noted in his list of prescriptions.  A February 2008 report noted the positive family history of asthma, to include the Veteran's mother.  

Asthma is also shown on in the Veteran's VA treatment records from 2008 forward.  April 2008 VA records show a notation that asthma was diagnosed recently in the private sector.  Clinical records show the asthma as ongoing and stable with current medication, to include prescription inhalers.  The Veteran was seen in October 2010 for an exacerbation of asthma and his medication was adjusted.  Again, there was no mention of the etiology of this disability.

In June 2010, Dr. J.C. submitted a statement confirming treatment of the Veteran since January 2008 for several disabilities, including asthma.  The doctor noted the in-service diagnosis of asthma and noted that it is still present.  The doctor did not discuss the absence of any indication of asthma following the single 1961 impression of mild asthma.  In fact, there is no indication that the Veteran's complete service treatment records were reviewed prior to the physician's statement that asthma was diagnosed in service.  The doctor also suggested that there existed no known risk factors in the Veteran which may have precipitated his current condition, although the doctor made no mention of the February 2008 notation of a family history of asthma.  The doctor went on to state that "it is more likely than not that his condition derived from and worsened due to the conditions listed above."  The Board is unclear as to the meaning behind this statement.  Within the statement, the physician mentioned the Veteran's hazards of service, but also mentioned hypertension, sleep apnea, bilateral peripheral neuropathy and diabetes.  It is unclear what the doctor meant by the statement "his condition derived from and worsened due to the conditions listed above."  No explanation of the meaning or rationale for the opinion was provided.  Thus, this opinion lacks probative value despite its seemingly positive nature.

In July 2010, the Veteran submitted a statement suggesting his asthma was diagnosed during his active service.

Ongoing clinical records continue to show treatment for asthma, but provide no detailed information related to its etiology.  The Board does recognize Dr. J.C.'s report in December 2015 that the Veteran has a history of asthma since 1961, as well as a history of heavy smoking up until 1962.  However, there was no explanation for the finding of asthma since 1961, especially considering the absence of any such indication in subsequent STRs or post-service treatment until approximately 2007.

Following the Board's October 2015 Remand, the Veteran was again afforded a VA examination.  The examiner recognized the in-service indication of asthma and noted the Veteran's report of being provided cough syrup with codeine at that time.  The Veteran also reported that he had no further treatment for asthma in service and, after service, he would get cough syrup and over the counter nasal inhalers for himself.  He reported seeking treatment in approximately 2002, after which he was tested and asthma was diagnosed.  The examiner stated that over the counter medication, such as that described by the Veteran, may help alleviate cough symptoms, but it does not treat bronchospasm/asthma.  The examiner also observed the 2008 treatment records showing an onset of treatment for asthma with inhaled bronchodilator therapy.  As to the in-service impression of mild asthma, the examiner noted this to be an "impression rendered at that point in time."  The examiner remarked upon the silence within the STRs as to other similar symptoms and concluded that the September 1961 was not the onset of asthma, but, rather, an acute and transitory event.  The examiner went on to state that the length of time between the Veteran's service and the confirmed onset of asthma goes against a finding that the asthma onset during or proximate to his active service.  Based upon the foregoing, the examiner concluded that it is less likely than not that the Veteran's current asthma is related to or caused by his military service, to include due to the documented impression of asthma and coughing in service.  The examiner explained that the one indication of an impression of mild asthma was rendered, but subsequent STRs were without notation of any lower respiratory condition.  Thus, the examiner determined that the one episode of mild wheezing with rhonchi for which a clinical impression of asthma was rendered was not the onset or aggravation of asthma or any other chronic respiratory condition.  The Board observes that the examiner's analysis of the STRs is consistent with the record, as the other respiratory issues during service were all upper respiratory infections, and the examiner confirmed that asthma is a lower respiratory condition.

The Veteran has provided no other evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that the symptoms he experienced in service, which were indeed noted as an impression of mild asthma, were the initial manifestation of the currently diagnosed asthma.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning the matter of causation in a complex matter such as this, to include whether an in-service symptom like coughing and wheezing were the initial manifestation of the later diagnosed asthma.  Moreover, the Board is not competent to make a finding as to whether the impression of "mild asthma" shown in the service treatment records was indeed the initial manifestation of the Veteran's currently diagnosed asthma.  The Board, rather, relies upon the VA examiner's determination that the coughing and wheezing in service, which were not followed by any other lower respiratory symptoms subsequent thereto, were not properly characterized as an onset of asthma.  And, while the Veteran did not explicitly claim service connection for asthma on a secondary basis, the medical evidence also establishes no causal connection between the asthma and the Veteran's service connected diabetes or PTSD.  Again, the first indication of asthma in the medical evidence is nearly thirty years after discharge.  Based upon these facts, VA examiners have found this disability to be less likely as not related to the Veteran's active service.  Further, based on general principals found in medical literature, the examiners had no basis upon which to find that the asthma was either caused or aggravated by the Veteran's service-connected diabetes or PTSD.  

In sum, for the reasons stated above, the evidence of record does not support the award of service connection on either a direct or secondary basis for the currently diagnosed asthma.  Accordingly, this claim must be denied, because there is no basis upon which to grant the claim.  The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.

Sleep Apnea

The Veteran claims his in-service snoring was the initial manifestation of his currently diagnosed sleep apnea.

The Veteran's service treatment records (STRs) were reviewed for evidence of sleep apnea or any other sleep disturbance.  None was found.  The May 1955 entrance examination is without any notation of symptoms related to the Veteran's sleep and without indication of sleep apnea.  On the February 1972 Report of Medical History, completed at the time of his separation from service, the Veteran specifically indicated no to the existence of frequent trouble sleeping or any other symptom suggestive of sleep apnea.  The separation examination report is also without any notation of sleep apnea.  There are no clinical notes in between entrance or separation showing any sleep impairment, snoring or sleep apnea.

Private records from Dr. R.C. dated between February 2004 and May 2008 show an initial indication of possible obstructive sleep apnea in December 2007.  The Veteran reported that his wife thinks he has obstructive sleep apnea, and that he does experience daytime fatigue, frequent awakenings and feeling bad in the morning.  A January 2008 note from Dr. J.C. shows that Dr. R.C. referred the Veteran for a sleep study.  He reported sleep disturbance due to snoring and apnea at that time.  A February 2008 report following a sleep study confirmed typical obstructive sleep apnea.  The February 2008 sleep study report is also of record.  An April 2008 VA clinical note shows the diagnosis of sleep apnea as recently diagnosed in the private sector with use of a C-PAP device for approximately one month. 

In June 2010, Dr. J.C. submitted a statement confirming treatment of the Veteran since January 2008 for several disabilities, including sleep apnea.  The doctor suggested that the sleep apnea was diagnosed while in service.  The basis for this statement is unclear, as there is no evidence within the statement that the Veteran's complete STRs were reviewed by the doctor.  As noted above, there is no suggestion of a sleep apnea diagnosis until many years after service.  Furthermore, the doctor suggested that there existed no known risk factors in the Veteran which may have precipitated his current condition, although the doctor made no mention of the Veteran's weight or his smoking history.  The doctor then went on to state that "it is more likely than not that his condition derived from and worsened due to the conditions listed above."  Again, the Board is unclear as to the meaning behind this statement.  Within the statement, the physician mentioned the Veteran's hazards of service, but also mentioned hypertension, asthma, bilateral peripheral neuropathy and diabetes.  It is unclear what the doctor meant by the statement "his condition derived from and worsened due to the conditions listed above."  No explanation of the meaning or rationale for the opinion was provided.  Because this report contains so many inconsistencies with the Veteran's history, as well as omission of a well-reasoned rationale, the opinion lacks probative value despite its seemingly positive nature.

In July 2010, the Veteran submitted a statement suggesting his sleep apnea was diagnosed during his active service.  As noted above, however, no such diagnosis or symptoms thereof are noted in the STRs.  In a statement later the same month, he clarified that he had trouble sleeping while on active duty, but did not know that the diagnosis was actually sleep apnea at that time.  Again, there are no reports of sleep impairment in the STRs despite the Veteran's suggestion that evidence of sleep trouble/disturbances should be seen in the service treatment records.

In July 2011, the Veteran submitted a statement suggesting his sleep apnea was diagnosed and treated in active duty, is secondary and aggravated by his service-connected diabetes and is secondary to his service connected PTSD.

Ongoing clinical records continue to show treatment for sleep apnea, but provide no information related to its etiology.

In June 2015, the Veteran was afforded a VA examination.  The examiner confirmed the existence of sleep apnea, noting its diagnosis as in 2008, which is consistent with the clinical records.  On the date of the examination, he reported being diagnosed with sleep apnea "a few years ago" and that he currently used a C-PAP machine with good results.  The examiner opined that the sleep apnea is not caused by the Veteran's service-connected diabetes mellitus, because there is no objective medical evidence that diabetes causes sleep apnea.  The examiner went on to indicate that very obese patients who are also diabetic may have sleep apnea due to increased fatty tissue around the neck, but that the diabetes itself does not cause sleep apnea.  No further opinion or rationale was provided.  Later in June 2015, the examiner provided an addendum opinion.  The examiner found that the Veteran's sleep apnea is not aggravated beyond its natural progression by his service-connected diabetes mellitus.  The rationale for this opinion was that there is no medical evidence to suggest that diabetes aggravates sleep apnea.  No further explanation was provided.  The examiner also stated that the Veteran's sleep apnea is not a progression, not proximately due to, or the result of the Veteran's PTSD, and not aggravated by PTSD.  The rationale was again a notation that there is no medical evidence to show that sleep apnea is aggravated by PTSD.  

In January 2016, the Veteran was again afforded a VA examination to assess the etiology of his sleep apnea.  The examiner noted a 2008 diagnosis of sleep apnea, which is consistent with the clinical evidence of record.  The Veteran, however, reported experiencing symptoms for "quite a while" before seeking physician help.  He reported experiencing snoring over the years, including during service.  The examiner, however, noted the absence of an indication of sleep apnea or any other sleep disorder between the Veteran's separation from service and 2008.  The examiner noted Dr. J.C.'s June 2010 statement potentially suggesting an onset of sleep apnea during service; however, noted that the statement does not correlate with the STRs, which are without any indication of a diagnosis of sleep apnea during service.  Based upon the foregoing, the examiner concluded that it is less likely than not that the Veteran's sleep apnea is related to or caused by his military service, to include related to his reports of difficulty sleeping while in service.  The examiner based this opinion on the absence of evidence of sleep apnea in the STRs or for many years after service until 2007 when symptoms began to be reported.  The examiner recognized the Veteran's report of snoring and trouble sleeping since active service, but explained that the presence of such symptoms is common and non-specific.  According to the examiner, of people who snore, the majority do not have sleep apnea.  The examiner cited to medical literature, which noted "snoring is a sound produced by vibration of the soft tissues of the upper airway during sleep.  Habitual snoring is common in adults and occasional snoring is almost universal.  Snoring can be a sign of a condition associated with increased upper airway resistance, or it can occur independently."  Further, the examiner observed the in-service Reports of Medical History completed by the Veteran, to include the 1972 separation Report of Medical History, which show he answered "no" to frequent trouble sleeping.

The examiner went on to conclude that the Veteran's sleep apnea is less likely than not caused or aggravated by his service connected PTSD.  The examiner explained that this opinion is based upon medical literature review, clinical experience, medical record review and the evaluation of the Veteran.  The examiner cited to medical literature in explaining that the pathophysiology of obstructive sleep apnea is characterized by recurrent obstruction of the pharyngeal airway during sleep, with resultant hypoxia and sleep fragmentation, likely due to the interaction between unfavorable anatomic upper airway susceptibility and sleep-related changes in the upper airway function.  According to the examiner, this pathophysiology is not caused by PTSD and PTSD is not considered a risk factor for sleep apnea.  The examiner again cited to medical literature in determining that there is no etiologic relationships, either through causation or aggravation, between PTSD and obstructive sleep apnea.  Moreover, the examiner recognized medical literature, such as that submitted by the Veteran, which discusses a potential association between sleep disturbances, such as sleep apnea and psychiatric conditions, such as PTSD.  The VA examiner, however, found that association does not substantiate causation, explaining that one condition might contribute to the other, or both might come from a common mechanism, independently, without any etiologic effect on each other.  Another article submitted by the Veteran found an association between PTSD and insomnia, but specifically noted the absence of a significant association between PTSD and obstructive sleep apnea, which, as noted by the VA examiner, goes against the Veteran's claim.

Similarly, the VA examiner found no causal connection between the Veteran's sleep apnea and his service-connected diabetes mellitus.  The examiner found the opinion rendered by the June 2015 VA examiner to be consistent with and substantiated by the existent medical literature.  The examiner also noted that obesity, which is often present in diabetics, is known to worsen diabetes and sleep apnea, but that diabetes does not cause or worsen the obesity.  The examiner also recognized medical literature showing an association between sleep apnea and diabetes, but explained that these studies support sleep apnea as a potential cause for diabetes, not the reverse.  The examiner also summarized the risk factors for sleep apnea as shown in medical literature and noted that diabetes is not considered a risk factor or cause for sleep apnea.

The Veteran has provided no other evidence to support this claim.  The Board has also considered the Veteran's own statements and his belief that his sleep apnea initially manifested during active service or was caused or aggravated by either his service connected diabetes or PTSD.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning the matter of causation in a complex matter such as this, such as whether an in-service symptom like snoring was the initial manifestation of the later diagnosed sleep apnea, or whether the symptoms of diabetes or PTSD can cause or aggravate sleep apnea.  Again, the first indication of sleep apnea in the medical evidence is nearly thirty years after discharge.  Based upon these facts, VA examiners have found this disability to be less likely as not related to the Veteran's active service.  Further, based on general principals found in medical literature, the examiners had no basis upon which to find that the sleep apnea was either caused or aggravated by the Veteran's service-connected diabetes or PTSD.  

In sum, the evidence of record does not support the award of service connection on either a direct or secondary basis.  The first post-service indication of sleep apnea was nearly thirty years following the Veteran's separation from active service and competent medical examiners have not found a causal connection between the Veteran's report of in-service snoring and his current sleep apnea, or between the Veteran's sleep apnea and his service connected disabilities.  Accordingly, this claim must be denied, because there is no basis upon which to grant the claim.  

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Entitlement to service connection for bronchial asthma is denied.

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


